The opinion of the court was delivered by
Brewer, J.:
Defendant was charged with selling liquor without a license in the city of Oswego, in violation of an ordinance of said city. He was convicted on a trial before the police judge of the city. On appeal to the district court, the case was submitted upon an agreed statement of facts to the court, who found the defendant not guilty. The city seeks by petition in error to reverse this acquittal, and secure a retrial of the charge. This cannot be done. City of Olathe v. Adams, 15 Kas. 391.
As to the question whether a druggist is allowed to sell liquor without having a license, see the case of City of Salina v. Seitz, ante, 143.
The petition in error will be dismissed.
All the Justices concurring.